Per Curiam.  Sale of swamp land by United States. The United States government disposed of the lands in question by cash entry to Walker, the defendant’s vendor, after they had been selected and confirmed as swamp lands, but prior to the passage of the acts of Congress offering indemnity to the State for swamp lands sold by the government. No disposition had been made of the lands by the State when the legislature passed the act of December 14, 1875. The effect of that act was a confirmation by the State of the sale made by the United States to Walker, and an election to look to the United States for indemnity for the lands. Chism v. Price, ante, p. 251. The most that can be claimed for the patent issued to the State in 1877, in pursuance of the swamp land grant, is that it vested the legal title in the State, to be held in trust for Walker’s vendee, who had the equitable title. Coleman v. Hill, 44 Ark., 452. There is no error against the appellant, and the judgment ■is affirmed.